Title: To Thomas Jefferson from Alexander Garrett, 4 October 1823
From: Garrett, Alexander
To: Jefferson, Thomas

Dear Sir.  Charlottesville 4th October 1823.Mr Thomas not having returned from Richmond, I have not been able to get his report (relative to the state of the subscription) corrected as you desired, I return it to you least it may be wanted at the meeting of the Visitors, On the return of Mr Thomas I will get him to report anew as directed, and forward it to you I hope in time to answer all purposes.Not having time to get from the Accountant of the Literary Fund the date of the resolution of that board, relative to the last loan of $40.000 I have referr’d to the letter of the Cashier of the Farmers Bank of Virginia, adviseing me of the payment thereof into that Bank to the credit of the Rector & Visitors of the U. and below send you an extract from the same.“Dear Sir“Farmers Bank Va 22d May 1823.I have recieved your favour of the 18th instant with the draft on the Literary fund for forty thousand dollars, which has been placed to the credit of the Rector & Visitors of the University”Whether the interest on the loan will commence from the date of the resolution, or the payment of the money into the bank I know not; but suppose the former.Respectfully Your mo. ObtAlex: Garrett BUVa